Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “analyzer” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 Line 7 recites, “the direct AC magnetic field” should read “a direct AC magnetic field” since direct magnetic field is not introduced in the claim before. 

Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  
Claim 3 Line 2 recites, “the amplitude and phase lag of the voltage” should read “an amplitude and phase lag of a voltage” since amplitude and voltage is not introduced in the claim before. 

Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  
Claim 4 Line 3 recites, “the amplitude and phase lag of the voltage” should read “an amplitude and phase lag of a voltage” since amplitude and voltage is not introduced in the claim before. 
Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  

Claim 11 Line 1 recites, “the voltage” should read “a voltage” since voltage is not introduced in the claim before. 
Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  
Claim 12 Line 2 recites, “the amplitude and phase lag of the voltage” should read “an amplitude and phase lag of a voltage” since amplitude and voltage is not introduced in the claim before. 

Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  
Claim 19 Line 2 recites, “the amplitude and phase lag of the voltage” should read “an amplitude and phase lag of a voltage” since amplitude and voltage is not introduced in the claim before. 

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 1 recites, “analyzer”. Claim does not recite the structure of the analyzer and Figure also does not show the analyzer and the elements of the analyzer or the structure of the analyzer. Therefore, the limitation “analyzer” is unclear. 
Similarly claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as stated above.
For purposes of the present examination the limitation “analyzer” is construed to mean as an element/device that helps to analyze the data.  Clarification is required so that the scope of the claim is clear.  

Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of its dependence from claim 1.
Claim 1 recites the limitation "the exciter system" in line 5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)s 1-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Winslow et al. (Hereinafter “Winslow”) in the Us patent Number US 6359434 B1.


Regarding claim 1, Winslow teaches a system for detecting and quantifying changes in the stress-strain state of a ferrous structure (ferrous pipelines, and more particularly, to systems for determining the location of defects in ferrous pipelines, such as water pipelines or sewage lines, based on inputs of non-destructive evaluation (NDE) remote field technique (RFT) data. (also known as remote field eddy current, RFEC, data); Column 1 Line 8-13), comprising:
an exciter (exciter coil in Figure 1) to generate an AC magnetic field that couples into the ferrous structure (FIG. 1, a typical small-bore RFT measurement device includes an exciter coil and a sensor coil, separated by a distance of .about.2 or more pipe diameters. A probe is inserted into and pulled through a ferrous tube. The exciter coil is energized with a low frequency (100-300 HZ typical) alternating current that creates an alternating magnetic field, a portion of which travels within the tube and a portion of which travels outwardly through the tube walls; Column 1 Line 40-48);
a detector apparatus (detector coil as the detector apparatus) to detect an eddy current magnetic field resulting from the AC magnetic field generated by the exciter coil system (A probe is inserted into and pulled through a ferrous tube. The exciter coil is energized with a low frequency (100-300 HZ typical) alternating current that creates an alternating magnetic field, a portion of which travels within the tube and a portion of which travels outwardly through the tube walls. The alternating magnetic field traveling within the tube is rapidly attenuated due to eddy currents induced in the tube wall. The portion that passes outward through the tube walls propagates along the tube exterior and is attenuated less rapidly. At some point, the inside field is weaker than the outside field (usually past .about.2 or more pipe diameters), and part of the outside field propagates back into the pipe, and can be measured by the detector coil; Column 1 Line 43-56); and
an analyzer (analyst as the analyzer) that compares the eddy current magnetic field parameters detected by the detector apparatus with the direct AC magnetic field transmitted by the exciter coil system and correlates changes in the parameters of the eddy current magnetic field with the stress-strain on the ferrous structure (As the measurement device travels along a body of tube, the detector signal's phase and amplitude are determined by the RFT instrument and are digitally recorded and/or displayed in strip chart form. FIG. 2 is an example of such strip chart data; Column 1 Line 67 & Column 2 Line 1-5; In small-bore ferromagnetic data analysis, an analyst will first obtain signal calibration information from a sample tube, preferably identical in size and material to the tube in question. By machining various known defects in the sample tube, pulling an RFT measurement tool through the sample tube, and then measuring the resulting RFT data signals, the analyst will develop a baseline or library of data values for known defects; Column 2 Line 10-17; analyst compares the data of the magnetic field generated by the exciter and then data generated by the detector and then creates a baseline or data values; A nominal amplitude A.sub.NOM may be statistically determined as well. As background information, for circumferential loss, RFT equations imply that a change in phase is equal to a change in the natural log amplitude, .DELTA.P=.DELTA.(lnA). RFT equations also imply that the change in phase .DELTA.P will actually be greater than the change in A (lnA) for a pitting defect. If .DELTA.P&lt;.DELTA.(lnA), that is, the data point is positioned outside the Reference Curve, one would expect a change in material properties, such as permeability and/or conductivity, to have occurred based on the assumption that .DELTA.P&lt;.DELTA.ln(A). Which is characteristic of such situations; Column 14 Line 60-67 & Column 15 Line 1-3; Therefore, permeability or stress-strain of the ferrous structure is changed).


Regarding claim 2, Winslow teaches a system for detecting and quantifying the condition of a structure that is at least partially composed of ferrous substrate material or ferrous wires for pre-stressing the structure (ferrous pipelines, and more particularly, to systems for determining the location of defects in ferrous pipelines, such as water pipelines or sewage lines, based on inputs of non-destructive evaluation (NDE) remote field technique (RFT) data. (also known as remote field eddy current, RFEC, data); Column 1 Line 8-13), comprising:
an exciter coil (exciter coil in Figure 1) system energized with an alternating current signal to generate an alternating magnetic field that couples into the ferrous structure or ferrous wires (FIG. 1, a typical small-bore RFT measurement device includes an exciter coil and a sensor coil, separated by a distance of .about.2 or more pipe diameters. A probe is inserted into and pulled through a ferrous tube. The exciter coil is energized with a low frequency (100-300 HZ typical) alternating current that creates an alternating magnetic field, a portion of which travels within the tube and a portion of which travels outwardly through the tube walls; Column 1 Line 40-48);
a detector apparatus (detector coil as the detector apparatus) to detect an eddy current magnetic field resulting from the AC magnetic field generated by the exciter coil system (A probe is inserted into and pulled through a ferrous tube. The exciter coil is energized with a low frequency (100-300 HZ typical) alternating current that creates an alternating magnetic field, a portion of which travels within the tube and a portion of which travels outwardly through the tube walls. The alternating magnetic field traveling within the tube is rapidly attenuated due to eddy currents induced in the tube wall. The portion that passes outward through the tube walls propagates along the tube exterior and is attenuated less rapidly. At some point, the inside field is weaker than the outside field (usually past .about.2 or more pipe diameters), and part of the outside field propagates back into the pipe, and can be measured by the detector coil; Column 1 Line 43-56); and
an analyzer (analyst as the analyzer) that compares the eddy current magnetic field parameters detected by the detector apparatus with the alternating magnetic field transmitted by the exciter coil system and correlates changes in the parameters of the eddy current magnetic field (As the measurement device travels along a body of tube, the detector signal's phase and amplitude are determined by the RFT instrument and are digitally recorded and/or displayed in strip chart form. FIG. 2 is an example of such strip chart data; Column 1 Line 67 & Column 2 Line 1-5; In small-bore ferromagnetic data analysis, an analyst will first obtain signal calibration information from a sample tube, preferably identical in size and material to the tube in question. By machining various known defects in the sample tube, pulling an RFT measurement tool through the sample tube, and then measuring the resulting RFT data signals, the analyst will develop a baseline or library of data values for known defects; Column 2 Line 10-17) with: (a) changes in the wall thickness of the ferrous structure or breaks in the wire (Thus, the measured electromagnetic field has passed through the tube wall twice, once propagating outward at the exciter coil, and once propagating inward at the detector coil. With each passage through the tube walls, the signal is reduced in strength and delayed (i.e., signal transit time is increased.) Changes in wall thickness will affect the amount of transit time taken for the signal to go from the exciter coil to the detector coil, which can be measured as a phase shift in the returning electromagnetic field; Column 1 Line 57-65), as well as (b) changes in the stress-strain on the ferrous structure or the structure that is pre-stressed by the wires (analyst compares the data of the magnetic field generated by the exciter and then data generated by the detector and then creates a baseline or data values; A nominal amplitude A.sub.NOM may be statistically determined as well. As background information, for circumferential loss, RFT equations imply that a change in phase is equal to a change in the natural log amplitude, .DELTA.P=.DELTA.(lnA). RFT equations also imply that the change in phase .DELTA.P will actually be greater than the change in A (lnA) for a pitting defect. If .DELTA.P&lt;.DELTA.(lnA), that is, the data point is positioned outside the Reference Curve, one would expect a change in material properties, such as permeability and/or conductivity, to have occurred based on the assumption that .DELTA.P&lt;.DELTA.ln(A). Which is characteristic of such situations; Column 14 Line 60-67 & Column 15 Line 1-3; Therefore, permeability or stress-strain of the ferrous structure is changed).


Regarding claim 3, Winslow teaches a system, wherein 
the magnetic field parameters that are analyzed include the amplitude and phase lag of the voltage of the eddy current magnetic field detected by the detector apparatus (Thus, the measured electromagnetic field has passed through the tube wall twice, once propagating outward at the exciter coil, and once propagating inward at the detector coil. With each passage through the tube walls, the signal is reduced in strength and delayed (i.e., signal transit time is increased.) Changes in wall thickness will affect the amount of transit time taken for the signal to go from the exciter coil to the detector coil, which can be measured as a phase shift in the returning electromagnetic field. In addition, the strength of the field will also be altered, which is measured as a signal amplitude change; Column 1 Line 57-67). 

Regarding claim 4, Winslow teaches a system, wherein 
the analyzer determines changes in the magnetic permeability of the ferrous structure based on the amplitude and phase lag of the voltage of the eddy current magnetic field detected by the detector apparatus (Thus, the measured electromagnetic field has passed through the tube wall twice, once propagating outward at the exciter coil, and once propagating inward at the detector coil. With each passage through the tube walls, the signal is reduced in strength and delayed (i.e., signal transit time is increased.) Changes in wall thickness will affect the amount of transit time taken for the signal to go from the exciter coil to the detector coil, which can be measured as a phase shift in the returning electromagnetic field. In addition, the strength of the field will also be altered, which is measured as a signal amplitude change; Column 1 Line 57-67); and 
correlates the changes in magnetic permeability with the level of stress-strain on the ferrous structure (analyst compares the data of the magnetic field generated by the exciter and then data generated by the detector and then creates a baseline or data values; A nominal amplitude A.sub.NOM may be statistically determined as well. As background information, for circumferential loss, RFT equations imply that a change in phase is equal to a change in the natural log amplitude, .DELTA.P=.DELTA.(lnA). RFT equations also imply that the change in phase .DELTA.P will actually be greater than the change in A (lnA) for a pitting defect. If .DELTA.P&lt;.DELTA.(lnA), that is, the data point is positioned outside the Reference Curve, one would expect a change in material properties, such as permeability and/or conductivity, to have occurred based on the assumption that .DELTA.P&lt;.DELTA.ln(A). Which is characteristic of such situations; Column 14 Line 60-67 & Column 15 Line 1-3; Therefore, permeability or stress-strain of the ferrous structure is changed).


Regarding claim 5, Winslow teaches a system, wherein 
the frequency of the generated AC magnetic field is in the range of 0.5 to 1000 hertz (A probe is inserted into and pulled through a ferrous tube. The exciter coil is energized with a low frequency (100-300 HZ typical) alternating current that creates an alternating magnetic field; Column 1 Line 43-46; 100-300HZ is in the range of 0.5 to 1000Hz)).

Regarding claim 6, Winslow teaches a system, wherein 
the ferrous structure is selected from a group including: ferrous pipe, ferrous tubing, ferrous tanks, ferrous pressure vessels, prestressed concrete cylinder pipe, ferrous beams; ferrous housings, ferrous plates; ferrous brackets (ferrous pipelines, and more particularly, to systems for determining the location of defects in ferrous pipelines, such as water pipelines or sewage lines, based on inputs of non-destructive evaluation (NDE) remote field technique (RFT) data. (also known as remote field eddy current, RFEC, data); Column 1 Line 8-13).

Regarding claim 7, Winslow teaches a system, wherein 
the detector apparatus is placed at a distance from the exciter coil system wherein a dominant magnetic field detected by the detector apparatus is the eddy current magnetic field (FIG. 1, a typical small-bore RFT measurement device includes an exciter coil and a sensor coil, separated by a distance of .about.2 or more pipe diameters. A probe is inserted into and pulled through a ferrous tube. The exciter coil is energized with a low frequency (100-300 HZ typical) alternating current that creates an alternating magnetic field, a portion of which travels within the tube and a portion of which travels outwardly through the tube walls. The alternating magnetic field traveling within the tube is rapidly attenuated due to eddy currents induced in the tube wall. The portion that passes outward through the tube walls propagates along the tube exterior and is attenuated less rapidly. At some point, the inside field is weaker than the outside field (usually past .about.2 or more pipe diameters), and part of the outside field propagates back into the pipe, and can be measured by the detector coil; Column 1 Line 40-56; an exciter coil and a sensor coil, separated by a distance of .about.2 or more pipe diameters and eddy current is induced).


Regarding claim 8, Winslow teaches a system, wherein 
the exciter coil system and the detector apparatus are positioned at a location that is either (a) within the ferrous structure or (b) exterior to the ferrous structure (FIG. 1, a typical small-bore RFT measurement device includes an exciter coil and a sensor coil, separated by a distance of .about.2 or more pipe diameters; Column 1 Line 40-43; Figure 1 shows that the exciter coil system and the detector apparatus are positioned at a location that is (a) within the ferrous structure). 


Regarding claim 9, Winslow teaches a system, wherein 
the exciter coil system is positioned at a location that is either (a) within the ferrous structure or (b) exterior to the ferrous structure (FIG. 1, a typical small-bore RFT measurement device includes an exciter coil and a sensor coil, separated by a distance of .about.2 or more pipe diameters; Column 1 Line 40-43; Figure 1 shows that the exciter coil system is positioned at a location that is (a) within the ferrous structure); and
the detector apparatus is positioned at a location that is either (a) within the ferrous structure or (b) exterior to the ferrous structure (FIG. 1, a typical small-bore RFT measurement device includes an exciter coil and a sensor coil, separated by a distance of .about.2 or more pipe diameters; Column 1 Line 40-43; Figure 1 shows that the detector apparatus are positioned at a location that is (a) within the ferrous structure). 


Regarding claim 10, Winslow teaches a method of detecting and quantifying changes in the stress-strain state of ferrous structures (ferrous pipelines, and more particularly, to systems for determining the location of defects in ferrous pipelines, such as water pipelines or sewage lines, based on inputs of non-destructive evaluation (NDE) remote field technique (RFT) data. (also known as remote field eddy current, RFEC, data); Column 1 Line 8-13), comprising:
passing a remote field eddy current probe along the ferrous structure (A probe is inserted into and pulled through a ferrous tube. The exciter coil is energized with a low frequency (100-300 HZ typical) alternating current that creates an alternating magnetic field, a portion of which travels within the tube and a portion of which travels outwardly through the tube walls. The alternating magnetic field traveling within the tube is rapidly attenuated due to eddy currents induced in the tube wall. The portion that passes outward through the tube walls propagates along the tube exterior and is attenuated less rapidly. At some point, the inside field is weaker than the outside field (usually past .about.2 or more pipe diameters), and part of the outside field propagates back into the pipe, and can be measured by the detector coil; Column 1 Line 43-56), the probe comprising 
an exciter coil (exciter coil in Figure 1) (exciter coil in Figure 1) (FIG. 1, a typical small-bore RFT measurement device includes an exciter coil and a sensor coil, separated by a distance of .about.2 or more pipe diameters. A probe is inserted into and pulled through a ferrous tube. The exciter coil is energized with a low frequency (100-300 HZ typical) alternating current that creates an alternating magnetic field, a portion of which travels within the tube and a portion of which travels outwardly through the tube walls; Column 1 Line 40-48); and 
a detector coil or multiple detectors spaced from the exciter coil (detector coil as the detector apparatus) (A probe is inserted into and pulled through a ferrous tube. The exciter coil is energized with a low frequency (100-300 HZ typical) alternating current that creates an alternating magnetic field, a portion of which travels within the tube and a portion of which travels outwardly through the tube walls. The alternating magnetic field traveling within the tube is rapidly attenuated due to eddy currents induced in the tube wall. The portion that passes outward through the tube walls propagates along the tube exterior and is attenuated less rapidly. At some point, the inside field is weaker than the outside field (usually past .about.2 or more pipe diameters), and part of the outside field propagates back into the pipe, and can be measured by the detector coil; Column 1 Line 43-56); 
energizing the exciter coil with a low-frequency alternating current to generate a magnetic field that couples into the ferrous structure to induce eddy currents passing through the ferrous structure (FIG. 1, a typical small-bore RFT measurement device includes an exciter coil and a sensor coil, separated by a distance of .about.2 or more pipe diameters. A probe is inserted into and pulled through a ferrous tube. The exciter coil is energized with a low frequency (100-300 HZ typical) alternating current that creates an alternating magnetic field, a portion of which travels within the tube and a portion of which travels outwardly through the tube walls; Column 1 Line 40-48),
which eddy currents have their own magnetic field that opposes and lags the primary field induced by the exciter coil means (A probe is inserted into and pulled through a ferrous tube. The exciter coil is energized with a low frequency (100-300 HZ typical) alternating current that creates an alternating magnetic field, a portion of which travels within the tube and a portion of which travels outwardly through the tube walls. The alternating magnetic field traveling within the tube is rapidly attenuated due to eddy currents induced in the tube wall. The portion that passes outward through the tube walls propagates along the tube exterior and is attenuated less rapidly. At some point, the inside field is weaker than the outside field (usually past .about.2 or more pipe diameters), and part of the outside field propagates back into the pipe, and can be measured by the detector coil; Column 1 Line 43-56); and
detecting the magnetic field from the ferrous structure with the detector coil and correlating changes in the detected magnetic field with the stress-strain state of the ferrous structure (As the measurement device travels along a body of tube, the detector signal's phase and amplitude are determined by the RFT instrument and are digitally recorded and/or displayed in strip chart form. FIG. 2 is an example of such strip chart data; Column 1 Line 67 & Column 2 Line 1-5; In small-bore ferromagnetic data analysis, an analyst will first obtain signal calibration information from a sample tube, preferably identical in size and material to the tube in question. By machining various known defects in the sample tube, pulling an RFT measurement tool through the sample tube, and then measuring the resulting RFT data signals, the analyst will develop a baseline or library of data values for known defects; Column 2 Line 10-17; analyst compares the data of the magnetic field generated by the exciter and then data generated by the detector and then creates a baseline or data values; A nominal amplitude A.sub.NOM may be statistically determined as well. As background information, for circumferential loss, RFT equations imply that a change in phase is equal to a change in the natural log amplitude, .DELTA.P=.DELTA.(lnA). RFT equations also imply that the change in phase .DELTA.P will actually be greater than the change in A (lnA) for a pitting defect. If .DELTA.P&lt;.DELTA.(lnA), that is, the data point is positioned outside the Reference Curve, one would expect a change in material properties, such as permeability and/or conductivity, to have occurred based on the assumption that .DELTA.P&lt;.DELTA.ln(A). Which is characteristic of such situations; Column 14 Line 60-67 & Column 15 Line 1-3; Therefore, permeability or stress-strain of the ferrous structure is changed).


Regarding claim 11, Winslow teaches a method, 
further comprising analyzing the voltage of the detected magnetic field for amplitude and phase lag (Thus, the measured electromagnetic field has passed through the tube wall twice, once propagating outward at the exciter coil, and once propagating inward at the detector coil. With each passage through the tube walls, the signal is reduced in strength and delayed (i.e., signal transit time is increased.) Changes in wall thickness will affect the amount of transit time taken for the signal to go from the exciter coil to the detector coil, which can be measured as a phase shift in the returning electromagnetic field. In addition, the strength of the field will also be altered, which is measured as a signal amplitude change; Column 1 Line 57-67). 

Regarding claim 12, Winslow teaches a method, further comprising
further comprising determining changes in the magnetic permeability of the ferrous structure based on the amplitude and phase lag of the voltage of the detected magnetic field (Thus, the measured electromagnetic field has passed through the tube wall twice, once propagating outward at the exciter coil, and once propagating inward at the detector coil. With each passage through the tube walls, the signal is reduced in strength and delayed (i.e., signal transit time is increased.) Changes in wall thickness will affect the amount of transit time taken for the signal to go from the exciter coil to the detector coil, which can be measured as a phase shift in the returning electromagnetic field. In addition, the strength of the field will also be altered, which is measured as a signal amplitude change; Column 1 Line 57-67); and 
correlating the changes in magnetic permeability with the level of stress-strain on the ferrous structure (analyst compares the data of the magnetic field generated by the exciter and then data generated by the detector and then creates a baseline or data values; A nominal amplitude A.sub.NOM may be statistically determined as well. As background information, for circumferential loss, RFT equations imply that a change in phase is equal to a change in the natural log amplitude, .DELTA.P=.DELTA.(lnA). RFT equations also imply that the change in phase .DELTA.P will actually be greater than the change in A (lnA) for a pitting defect. If .DELTA.P&lt;.DELTA.(lnA), that is, the data point is positioned outside the Reference Curve, one would expect a change in material properties, such as permeability and/or conductivity, to have occurred based on the assumption that .DELTA.P&lt;.DELTA.ln(A). Which is characteristic of such situations; Column 14 Line 60-67 & Column 15 Line 1-3; Therefore, permeability or stress-strain of the ferrous structure is changed).

Regarding claim 13, Winslow teaches a method, wherein 
further comprising energizing the exciter coil with an alternating current in the frequency range of 0.5 to 1000 hertz (A probe is inserted into and pulled through a ferrous tube. The exciter coil is energized with a low frequency (100-300 HZ typical) alternating current that creates an alternating magnetic field; Column 1 Line 43-46; 100-300HZ is in the range of 0.5 to 1000Hz)).

Regarding claim 14, Winslow teaches a method, 
further comprising selecting the ferrous structure from a group including: ferrous pipe, ferrous tubing, ferrous tanks, ferrous pressure vessels, prestressed concrete cylinder pipe, ferrous beams, ferrous housings, ferrous plates, ferrous brackets (ferrous pipelines, and more particularly, to systems for determining the location of defects in ferrous pipelines, such as water pipelines or sewage lines, based on inputs of non-destructive evaluation (NDE) remote field technique (RFT) data. (also known as remote field eddy current, RFEC, data); Column 1 Line 8-13).

Regarding claim 15, Winslow teaches a method, 
further comprising placing detector coil at a distance from the exciter coil system wherein a dominant magnetic field detected by the detector coil is the eddy current magnetic field (FIG. 1, a typical small-bore RFT measurement device includes an exciter coil and a sensor coil, separated by a distance of .about.2 or more pipe diameters. A probe is inserted into and pulled through a ferrous tube. The exciter coil is energized with a low frequency (100-300 HZ typical) alternating current that creates an alternating magnetic field, a portion of which travels within the tube and a portion of which travels outwardly through the tube walls. The alternating magnetic field traveling within the tube is rapidly attenuated due to eddy currents induced in the tube wall. The portion that passes outward through the tube walls propagates along the tube exterior and is attenuated less rapidly. At some point, the inside field is weaker than the outside field (usually past .about.2 or more pipe diameters), and part of the outside field propagates back into the pipe, and can be measured by the detector coil; Column 1 Line 40-56; an exciter coil and a sensor coil, separated by a distance of .about.2 or more pipe diameters and eddy current is induced).

Regarding claim 16, Winslow teaches a method, further comprising positioning the probe structure either:
(a) within the ferrous structure (FIG. 1, a typical small-bore RFT measurement device includes an exciter coil and a sensor coil, separated by a distance of .about.2 or more pipe diameters; Column 1 Line 40-43; Figure 1 shows that the exciter coil system and the detector apparatus are positioned at a location that is (a) within the ferrous structure); or
(b) external to the ferrous structure. 


Regarding claim 17, Winslow teaches a non-transitory computer-readable medium including computer- executable instructions which, when loaded onto a computer, perform a method (ferrous pipelines, and more particularly, to systems for determining the location of defects in ferrous pipelines, such as water pipelines or sewage lines, based on inputs of non-destructive evaluation (NDE) remote field technique (RFT) data. (also known as remote field eddy current, RFEC, data); Column 1 Line 8-13), comprising:
controlling a remote field eddy current probe structure to pass along or through the ferrous structure (A probe is inserted into and pulled through a ferrous tube. The exciter coil is energized with a low frequency (100-300 HZ typical) alternating current that creates an alternating magnetic field, a portion of which travels within the tube and a portion of which travels outwardly through the tube walls. The alternating magnetic field traveling within the tube is rapidly attenuated due to eddy currents induced in the tube wall. The portion that passes outward through the tube walls propagates along the tube exterior and is attenuated less rapidly. At some point, the inside field is weaker than the outside field (usually past .about.2 or more pipe diameters), and part of the outside field propagates back into the pipe, and can be measured by the detector coil; Column 1 Line 43-56), the probe comprising 
an exciter coil (exciter coil in Figure 1) (exciter coil in Figure 1) (FIG. 1, a typical small-bore RFT measurement device includes an exciter coil and a sensor coil, separated by a distance of .about.2 or more pipe diameters. A probe is inserted into and pulled through a ferrous tube. The exciter coil is energized with a low frequency (100-300 HZ typical) alternating current that creates an alternating magnetic field, a portion of which travels within the tube and a portion of which travels outwardly through the tube walls; Column 1 Line 40-48); and 
a detector coil spaced from the exciter coil (detector coil as the detector apparatus) (A probe is inserted into and pulled through a ferrous tube. The exciter coil is energized with a low frequency (100-300 HZ typical) alternating current that creates an alternating magnetic field, a portion of which travels within the tube and a portion of which travels outwardly through the tube walls. The alternating magnetic field traveling within the tube is rapidly attenuated due to eddy currents induced in the tube wall. The portion that passes outward through the tube walls propagates along the tube exterior and is attenuated less rapidly. At some point, the inside field is weaker than the outside field (usually past .about.2 or more pipe diameters), and part of the outside field propagates back into the pipe, and can be measured by the detector coil; Column 1 Line 43-56); 
causing the exciter coil to be energized with a low-frequency alternating current to generate a magnetic field that couples into the ferrous structure to induce eddy currents passing through the ferrous structure (FIG. 1, a typical small-bore RFT measurement device includes an exciter coil and a sensor coil, separated by a distance of .about.2 or more pipe diameters. A probe is inserted into and pulled through a ferrous tube. The exciter coil is energized with a low frequency (100-300 HZ typical) alternating current that creates an alternating magnetic field, a portion of which travels within the tube and a portion of which travels outwardly through the tube walls; Column 1 Line 40-48),
which eddy currents cause the ferrous structure to create its own magnetic field (A probe is inserted into and pulled through a ferrous tube. The exciter coil is energized with a low frequency (100-300 HZ typical) alternating current that creates an alternating magnetic field, a portion of which travels within the tube and a portion of which travels outwardly through the tube walls. The alternating magnetic field traveling within the tube is rapidly attenuated due to eddy currents induced in the tube wall. The portion that passes outward through the tube walls propagates along the tube exterior and is attenuated less rapidly. At some point, the inside field is weaker than the outside field (usually past .about.2 or more pipe diameters), and part of the outside field propagates back into the pipe, and can be measured by the detector coil; Column 1 Line 43-56); and
controlling the detector coil to detect the magnetic field from the ferrous structure and correlating changes in the detected magnetic field with the stress-strain state of the ferrous structure (As the measurement device travels along a body of tube, the detector signal's phase and amplitude are determined by the RFT instrument and are digitally recorded and/or displayed in strip chart form. FIG. 2 is an example of such strip chart data; Column 1 Line 67 & Column 2 Line 1-5; In small-bore ferromagnetic data analysis, an analyst will first obtain signal calibration information from a sample tube, preferably identical in size and material to the tube in question. By machining various known defects in the sample tube, pulling an RFT measurement tool through the sample tube, and then measuring the resulting RFT data signals, the analyst will develop a baseline or library of data values for known defects; Column 2 Line 10-17; analyst compares the data of the magnetic field generated by the exciter and then data generated by the detector and then creates a baseline or data values; A nominal amplitude A.sub.NOM may be statistically determined as well. As background information, for circumferential loss, RFT equations imply that a change in phase is equal to a change in the natural log amplitude, .DELTA.P=.DELTA.(lnA). RFT equations also imply that the change in phase .DELTA.P will actually be greater than the change in A (lnA) for a pitting defect. If .DELTA.P&lt;.DELTA.(lnA), that is, the data point is positioned outside the Reference Curve, one would expect a change in material properties, such as permeability and/or conductivity, to have occurred based on the assumption that .DELTA.P&lt;.DELTA.ln(A). Which is characteristic of such situations; Column 14 Line 60-67 & Column 15 Line 1-3; Therefore, permeability or stress-strain of the ferrous structure is changed).


Regarding claim 18, Winslow teaches a computer executed method, 
further comprising analyzing the voltage of the detected magnetic field for amplitude and phase lag (Thus, the measured electromagnetic field has passed through the tube wall twice, once propagating outward at the exciter coil, and once propagating inward at the detector coil. With each passage through the tube walls, the signal is reduced in strength and delayed (i.e., signal transit time is increased.) Changes in wall thickness will affect the amount of transit time taken for the signal to go from the exciter coil to the detector coil, which can be measured as a phase shift in the returning electromagnetic field. In addition, the strength of the field will also be altered, which is measured as a signal amplitude change; Column 1 Line 57-67). 

Regarding claim 19, Winslow teaches a computer method, further comprising
determining changes in the magnetic permeability of the ferrous structure based on the amplitude and phase lag of the voltage of the detected magnetic field (Thus, the measured electromagnetic field has passed through the tube wall twice, once propagating outward at the exciter coil, and once propagating inward at the detector coil. With each passage through the tube walls, the signal is reduced in strength and delayed (i.e., signal transit time is increased.) Changes in wall thickness will affect the amount of transit time taken for the signal to go from the exciter coil to the detector coil, which can be measured as a phase shift in the returning electromagnetic field. In addition, the strength of the field will also be altered, which is measured as a signal amplitude change; Column 1 Line 57-67); and 
correlating the changes in magnetic permeability with the level of stress-strain on the ferrous structure (analyst compares the data of the magnetic field generated by the exciter and then data generated by the detector and then creates a baseline or data values; A nominal amplitude A.sub.NOM may be statistically determined as well. As background information, for circumferential loss, RFT equations imply that a change in phase is equal to a change in the natural log amplitude, .DELTA.P=.DELTA.(lnA). RFT equations also imply that the change in phase .DELTA.P will actually be greater than the change in A (lnA) for a pitting defect. If .DELTA.P&lt;.DELTA.(lnA), that is, the data point is positioned outside the Reference Curve, one would expect a change in material properties, such as permeability and/or conductivity, to have occurred based on the assumption that .DELTA.P&lt;.DELTA.ln(A). Which is characteristic of such situations; Column 14 Line 60-67 & Column 15 Line 1-3; Therefore, permeability or stress-strain of the ferrous structure is changed).

Regarding claim 20, Winslow teaches a computer executed method, further comprising positioning the probe structure either:
(a) within the ferrous structure (FIG. 1, a typical small-bore RFT measurement device includes an exciter coil and a sensor coil, separated by a distance of .about.2 or more pipe diameters; Column 1 Line 40-43; Figure 1 shows that the exciter coil system and the detector apparatus are positioned at a location that is (a) within the ferrous structure); or
(b) external to the ferrous structure. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
McClelland (US 20030057943 A1) discloses, “REMOTE MAGNETIC FIELD MATERIAL ANALYZER AND METHOD- [0020] FIG. 1 shows a system 10 for measuring a resistance and calculating a resistance change in nonferrous materials. The system 10 includes: an OD circuit 40 which has an OD RFT exciter coil arrangement 14 connected to an amplifier 18 and a frequency generator 20. The system also includes a RFT receiving coil circuit 56 which includes an eddy current instrument 12 connected to a RFT receiving coil 24. In the system 10, a material that requires evaluation is placed into an OD RFT exciter coil arrangement 14 and a RFT receiving coil 24 in a direction 30 as shown. Although shown as a rod 26 in FIG. 1, the material inserted may be any shape and length. The rod 26 is optionally supported by a set of supports 28. The OD RFT exciter coil arrangement 14 and RFT receiving coil 24 are optional supported by a fixture 16 and a RFT receiving coil support 36 respectively. Both the set of supports 28 and the fixture 16 are constructed from materials that will minimally affect generation and reception of magnetic fields. [0021] A power source 200 connects to a frequency generator 20 through an input power cable 22. The frequency generator 20 accepts current from the power source 200 and provides current at a user defined frequency to an amplifier 18 by way of a frequency output cable 38. In operation, the frequency generator 20 may accept any input current and create an alternating current power flow through the OD circuit 40. Typical frequency ranges for the frequency generator 20 is 1 kHz to 30 kHz. Alternative ranges are possible. The above range only describes one possible embodiment of the invention. The invention is not limited to the above described range. [0022] The amplifier 18 receives the output from the frequency generator 20 and amplifies the current to a desired level. Although shown in FIG. 1 as having a frequency generator 20 and amplifier 18 in a specific arrangement, it is possible for other configurations to exist and FIG. I should not be considered limiting. Other configurations exist, for example, such as providing power at a desired frequency directly to the OD circuit 40 at desired amplification levels- However McClelland discloses an apparatus and method to measure material resistance in nonferrous materials and does not disclose anything about ferrous material”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866